491 F.2d 117
S. K. BROWN, Plaintiff-Appellant,v.GEORGIA POWER COMPANY et al., Defendants-Appellees.No. 73-3569 Summary Calendar.**Fule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
March 14, 1974.

Percy J. Blount, Augusta, Ga., J. Nat Hamrick, Rutherfordton, N.C., for plaintiff-appellant.
Robert C. Norman, Augusta, Ga., Michael C. Murphy, Atlanta, Ga., for defendants-appellees.
Before WISDOM, GOLDBERG and GEE, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the basis of the well-reasoned opinion below.  Brown v. Georgia Power Co., 371 F.Supp. 543 (S.D.Ga. 1973).  The proper forum for plaintiff's troubling complaints of denial of procedural due process in the state trial court is the appellate courts of Georgia.


2
Affirmed.